Citation Nr: 1717406	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic disability of the left lower extremity other than left lumbar radiculopathy associated with degenerative disc disease of the lumbar spine, to include as due to exposure to herbicide agents. 

2.  Entitlement to service connection for a chronic disability of the bilateral upper extremities other than bilateral cervical radiculopathy associated with residuals of cervical spine injury, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  He is a recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for bilateral upper extremity and bilateral lower extremity disabilities.  

In February 1998, the Veteran testified during a Board hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of that hearing is of record.     

In an August 2005 Board decision, the Board denied the issues of entitlement to service connection for bilateral upper extremity and bilateral lower extremity disabilities.  

The Veteran subsequently appealed the August 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2006 Order, the Court granted  the parties' September 2006 Joint Motion for Remand (JMR), vacating the Board's August 2005 decision and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board observes that the issue of entitlement to service connection for a right lower extremity disability was subsequently denied in a separate Board decision issued in January 2013, and is not currently before the Board at this time. 

In July 2007, the Board remanded the appeal for additional development consistent with the September 2006 Order. 

In a December 2007 rating decision, the RO granted service connection for right and left cervical radiculopathy, each evaluated as 20 percent disabling, as well as  service connection for left lumbar radiculopathy, evaluated as 10 percent disabling,  all effective as of September 26, 2007.  In a January 2008 notice of disagreement, the Veteran sought to continue his appeal for service connection for bilateral upper and left lower extremity disabilities other than service-connected bilateral cervical and left lumbar radiculopathy.  The clinical records during the appeal period contain diagnoses for disabilities of the bilateral upper and left lower extremities other than radiculopathy, to include peripheral neuropathy affecting the referenced extremities.  Accordingly, the issues have been characterized as entitlement to service connection for a chronic disability of the left lower extremity other than left lumbar radiculopathy and service connection for a chronic disability of the bilateral upper extremities other than bilateral cervical radiculopathy. 

In March 2010 and January 2013, the Board remanded the claims for additional development.  

In July 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in August 2016.  VA provided a copy of that opinion to the Veteran and his representative by correspondence dated in October 2016 and provided the Veteran the opportunity to submit additional argument or evidence. 

In February 2017, Board granted the Veteran's December 2016 request for additional 60 days to submit additional evidence in support of his claims. 

Thereafter, in February 2017, the Veteran provided additional evidence, namely a January 2017 opinion from Dr. A.A., his private treating physician, and indicated that he waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and thus is presumed to have been exposed to herbicide agents during service.  

2.  The evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy of the left lower and bilateral upper extremities are related to the in-service exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic left lower extremity disability, diagnosed as peripheral neuropathy of the left lower extremity, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic bilateral upper extremity disability, diagnosed as peripheral neuropathy of the bilateral upper extremities, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309 (e).  Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

While early-onset peripheral neuropathy is among those diseases for which presumptive service connection is available, such must manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. 
 § 1116; 38 C.F.R. § 3.309 (e); but see also 38 C.F.R. § 3.307 (6)(ii).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Factual Background

The Veteran contends that he has chronic disabilities of the left lower and bilateral upper extremities due to service, to specifically include herbicide exposure.  As he served in Vietnam during the Vietnam Era; he is presumed to have been exposed to herbicide agents.  

Service treatment records are negative as to complaints, treatments, or diagnoses referable to neurological disabilities of the extremities.  

Post-service, the Veteran filed the instant claim in October 1993.  Since then, he was afforded various VA examinations to evaluate his claimed disabilities of the bilateral upper and left lower extremities.  

A November 1999 VA examiner diagnosed the Veteran with peripheral neuropathy of "both upper and lower extremities," noting that on sensory examination, the Veteran showed decreased pinprick and light touch "on the whole left arm" as well as "on the right hand and both legs and both feet."  The examiner wrote that he was unable to comment whether such diagnoses were related to exposure to herbicide agents.   

A December 2003 VA examiner also diagnosed the Veteran with peripheral neuropathy of "both upper and lower extremities asymmetrically left more than the right, etiology unclear."  The examiner found that the condition was "moderately severe in nature" and commented that "[t]he neuropathy of both upper and lower extremities" was "not related directly to [the Veteran's] back or neck problems" and that "current neuropathy etiology [was] unclear" at the time. 

In a June 2007 letter, Dr. A.A., the Veteran's private treating physician, opined that "[the Veteran's] chronic disabilities of the upper and lower extremities can be attributed to Agent Orange exposure," explaining that "Agent Orange exposure has the potential to cause immune and neurological compromise."  She also cited a study addressing the negative health implications of Dioxin exposure in support of her argument.  

In an October 2010 VA examination report, the examiner observed that the Veteran had mildly decreased pinprick and light touch sensation on both hands as well as diffuse decreased pinprick and light touch sensation on both hands, legs, and feet.  The examiner then found that the Veteran had "mild focal motor and focal sensory deficit on the left upper and lower extremities and also ha[d] mild to moderate diffuse peripheral neuropathy of both upper and lower extremities."  

A June 2012 Disability Benefits Questionnaire (DBQ) examiner opined that "the [Veteran] [did] not have peripheral neuropathy . . . attributable to Agent Orange or exposure to herbicides used in Vietnam."  The examiner stated that electromyogram (EMG) test dated in 2007 and 2010 showed negative findings as to peripheral neuropathy, noting that clinical diagnosis of neuropathy was questionable because such were based on the patient's subjective responses. 

In the August 2016 VHA opinion, Dr. B.P.L. opined that "there is no objective evidence that [the Veteran] sustained a peripheral nerve disease during his service in Vietnam or . . . prior to 2012" because the Veteran "never had any clinical evidence for a distal polyneuropathy," including from "the EMG studies, [which] would confirm peripheral nerve involvement objectively."  Dr. B.P.L. noted that "[t]oxins can cause selective fiber nerve damage without loss of reflexes or abnormal EMG studies," but that "small fiber neuropathies cause loss of pinprick sensation and burning distally in the extremities," which were not found in the clinical records.  The VHA examiner concluded that "it is less likely than not the Veteran's . . . putative distal polyneuropathy w[as] related in any way to his herbicide exposure or trauma sustained during his service in Vietnam."  

In the January 2017 opinion, Dr. A.A. disputed the August 2016 VHA opinion.  With respect to Dr. B.P.L.'s conclusion that there was no objective evidence, including EMG studies, which indicated peripheral neuropathy, Dr. A.A. cited previous examination reports "clearly document[ing] pinprick, light touch, and decreased vibration sense in and outside of the left hand, and bilateral decrease reflexes in the lower extremities."  Dr. A.A. also explained that the Veteran ". . . complains of sensations consistent with peripheral neuropathy," which supported her finding that the Veteran had a "diagnosis of multi-limb peripheral neuropathy."  Further, Dr. A.A. pointed out that, as the August 2016 VHA examiner conceded, "small fiber nerve damage" caused by toxins did not require a positive EMG study, so long as there was evidence of loss of sensation to pinprick, observing that the Veteran "does experience loss of sensation to pinprick."  Dr. A.A. then opined that it was "more likely than not that [the Veteran's] progressive disability [was] secondary to his progressive peripheral neuropathy from exposure to Agent Orange while in Vietnam."  As rationale, she observed that the Veteran "suffered from not only peripheral neuropathy, but immunosuppression and most likely soft tissue sarcomas which . . .  are linked to Agent Orange [e]xposure."  In support of her findings, Dr. A.A. cited to various medical articles addressing peripheral neuropathy and exposure to Agent Orange, noting that "exposure to toxins may damage nerves and cause peripheral neuropathy" and that "certain insecticides and solvents have also been known to cause neuropathies."    

III.  Analysis

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for left lower extremity peripheral neuropathy and bilateral upper extremity peripheral neuropathy are warranted.  

As for current diagnosis, the Board places great probative weight on the January 2017 opinion from Dr. A.A., who found that the Veteran has been diagnosed with peripheral neuropathy of the left lower and bilateral upper extremities during the appeal period.  While the August 2016 VHA examiner found that there were no objective testing results supporting such diagnoses, Dr. A.A. pointed to clinical evidence documenting decreased pinprick, light touch, and decreased vibration sense supporting diagnoses of peripheral neuropathy, documented in the November 1999, December 2003, and October 2010 VA examination reports.  Therefore, the Veteran has diagnoses of peripheral neuropathy of the left lower and bilateral upper extremities during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board also places great probative weight on Dr. A.A.'s January 2017 opinion that the Veteran's peripheral neuropathy of the left lower and bilateral upper extremities were due to exposure to herbicide agents during service.  Dr. A.A. reasoned that the Veteran "suffered from not only peripheral neuropathy, but immunosuppression and most likely soft tissue sarcomas which . . .  are linked to Agent Orange [e]xposure."  She also cited to a medical article indicating that "exposure to toxins may damage nerves and cause peripheral neuropathy" and that "certain insecticides and solvents have also been known to cause neuropathies."    
As such, the Board finds that the January 2017 opinion is based on a review of the Veteran's claims file, accompanied by a detailed rationale based on an accurate history and medical knowledge.  Dr. A.A. also considered and acknowledged the lay statements and medical evidence of record in reaching his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, in the June 2007 letter, Dr. A.A. similarly opined that "[the Veteran's] chronic disabilities of the upper and lower extremities can be attributed to Agent Orange exposure," explaining that "Agent Orange exposure has the potential to cause immune and neurological compromise."  In support, she cited a study addressing the negative health implications of Dioxin exposure.  The Board finds that these opinions from the Veteran's private provider are at least as probative as the VA examination and opinions obtained by the RO, as well as the August 2016 VHA opinion. 

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the left lower and bilateral upper extremities is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.302; Gilbert, supra. 




ORDER

Service connection for a chronic left lower extremity disability, diagnosed as peripheral neuropathy of the left lower extremity, is granted. 

Service connection for a chronic bilateral upper extremity disability, diagnosed as peripheral neuropathy of the bilateral upper extremities, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


